927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William ROBINSON, Plaintiff-Appellant,v.Richard SINGLETON, Warden, Maryland House of Correction,William L. Smith, Acting Assistant Warden, Cynil Palmer,Major, Shift Commander, Queen Stoops, ClassificationSupervisor, Bernice Skinner, Administrative Counselor,Colson, Classification Counselor, Captain Harris, ShiftSupervisor, 8 a.m. shift, Captain Johnson, Shift Supervisor,8 a.m. shift, Captain Murphy, Shift Supervisor, 8 a.m.shift, Casey Campbell, Counselor, Michael Brown, Sergeant,Lieutenant Harris, Duty Lieutenant, 8 a.m. shift, LieutenantCoursey, Duty Lieutenant, 8 a.m. shift, Rosemary Lamartina,Lieutenant, Administrator Coordinator, Sergeant Hamsey, 8a.m. shift, Leslie Gray, Sergeant, 8 a.m. shift, ThomasRauling, Officer, Co. II, 8 a.m. shift, Officer Waton, Co.II, 8 a.m. shift, Jon P. Galley, Warden, RoxburyCorrectional Institution, Ronald F. Moats, Acting AssistantWarden, Robert W. Miller, Supervisor I ClassificationDepartment, Lieutenant Clopper, 7 a.m. shift, Defendants-Appellees.
No. 90-6905.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 26, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-89-2752-HAR)
William Robinson, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William Robinson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Singleton, CA-89-2752-HAR (D.Md. Aug. 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.